UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6085



MICHAEL MCNATT,

                                            Plaintiff - Appellant,

          versus

FRANKLIN E. FREEMAN, Secretary, North Carolina
Department of Correction; MICHAEL F. EASLEY,
Attorney General of the State of North
Carolina,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-95-845-CT-5-F)


Submitted:   June 20, 1996                  Decided:   July 1, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael McNatt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. McNatt v. Freeman, No. CA-95-845-CT-5-F (E.D.N.C. Dec. 7,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2